Filed 11/4/20 P. v. De Los Reyes CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077585

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD275519)

 DANIEL A. DE LOS REYES,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Esteban Hernandez, Judge. Affirmed.
         Leslie Ann Rose, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Daniel De Los Reyes pleaded guilty to premeditated attempted murder

(Pen. Code,1 §§ 187, subd. (a), 664, 189). De Los Reyes admitted he
personally discharged a firearm (§ 12022.5, subd. (a)) and admitted the crime
was committed for the benefit of a criminal street gang (§ 186.22,


1        All further statutory references are to the Penal Code.
subd. (b)(5)). As part of the plea agreement, the parties stipulated to a term
of 19 years to life.
      Prior to sentencing, De Los Reyes moved to withdraw his guilty plea,
which motion was denied. De Los Reyes was sentenced to the agreed upon
term of imprisonment. The court also imposed various fines, fees, and
assessments without objection.
      De Los Reyes filed a timely notice of appeal. His request for a
certificate of probable cause was denied.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende), indicating she has not identified any arguable issues
for reversal on appeal. Counsel asks the court to review the record for error
as mandated by Wende. We offered De Los Reyes the opportunity to file his
own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      De Los Reyes admitted that he, along with and for the benefit of a
criminal street gang attempted to murder the victim with premeditation and
deliberation involving the use of a firearm.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. Apparently, counsel reviewed
multiple possible issues before determining she could not identify any
reasonably arguable issues for reversal on appeal. To assist the court in its
review of the record, and in compliance with Anders v. California (1967) 386
U.S. 738 (Anders), counsel has listed six possible issues as follows:
      1. Whether De Los Reyes’s plea was constitutionally valid;
      2. Whether De Los Reyes’s waiver of the right to appeal was valid;




                                       2
      3. Whether the court abused its discretion by denying De Los Reyes’s
motion to withdraw his guilty plea;
      4. Whether the court abused its discretion in denying De Los Reyes’s
request for a certificate of probable cause;
      5. Whether there was a factual basis for the guilty plea; and
      6. Whether defense counsel was effective.
      We have reviewed the entire record as required by Wende and Anders.
We have also considered all of the possible issues raised by counsel. We have
not discovered any reasonably arguable issues for reversal on appeal based
on the record before us. De Los Reyes has been represented by competent
counsel on this appeal.
                                 DISPOSITION
      The judgment is affirmed.



                                                     HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




GUERRERO, J.




                                        3